DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims do not particularly point out and distinctly claim the invention, in that scope of invention has not been sufficiently defined, making the boundaries of the scope of claim language unclear.  See MPEP 2173.  The claims lack sufficient structural and/or functional language required to clearly define the scope of a distinct operable invention.  Some examples of this lack of sufficient structural and/or functional language are directed to the following: (claim 8) the phrase “a sliding knob with and engaging tube and an engaging spring” is generally unclear and not fully understood in the context of the claim language—some issues with this phrase include it being unclear what elements the engaging tube and the engaging spring are intended to engage, and for what structural/functional purpose(s); further, it is unclear how the sliding knob includes both the tube and the spring in the context of the claim language; (claim 8) the phrase “two keeper pins allowing… on a knob stem” is generally unclear and not fully understood in the context of the claim language—some issues with this phrase include it being unclear how, in what way, and by what means in the context of the claim language the two keeper pins allow the sliding body to slide in the manner claimed, and it being unclear how and in what way the claimed “narrow parallel slits on a knob stem would contribute to this claimed function; (claim 8) it is unclear from the claim language if “an operator” is intended to be a user of the device; (claim 8) it is unclear and not fully understood in the context of the claim language how, in what way, and by what means the function of “causing the engaging tube to depress a spindle, thus unlocking the door” is achieved; (claim 8) it is unclear in the context of the claim language how the various components of the claimed invention function together to achieve a particular aim of the invention; further, although a push button privacy lock is set forth in the preamble, no locking function is discernable from the claim language.  Claims 9 and 10 are rejected with similar 112 issues as above.  Further, it is not understood how a change in length of the slits would contribute to accommodating different manufacture designs, as in claim 10. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reid, US Patent 2,484,738.  As in claim 8, a push button privacy lock, comprising a lock body (figure 2); a sliding knob 30 with an engaging tube 23 and an engaging spring 31; two keeper pins (broadly considered as being 24) allowing the sliding knob to slide in and out of the lock body via narrow parallel slits (broadly considered as being 26) on a knob stem 25; wherein an operator (or user) pushes the knob causing the engaging tube to depress a spindle 8, thus unlocking a door.  As in claim 9, the parallel slits and keeper pins act together like rails to keep the knob oriented with the axis between two knobs of a lock.  As in claim 10, as best understood, the parallel slits are variable in length to accommodate actuation of various lock manufacturer designs and door thicknesses.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/Primary Examiner, Art Unit 3675